EXAMINER'S AMENDMENT
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ted Barthel on March 11, 2022. The support for the amendment was found in instant specification (Tables 2, 3 of instant specification).

2.   The application has been amended as follows: 
Claims 4-5, 7-9, 11-13 are cancelled.

3. Claim 1 is amended as follows:

       1. (currently amended) A process comprising: 
      (A) by melt blending a blend consisting of 
      (1) from 10 wt% to 40 wt% of and C4-C8 α-olefin comonomer having a melting point from 115°C to 125°C and a density from 0.865 g/cc to 0.88 g/cc, modified with 0.10 wt% to 0.12 wt% peroxide, and 
       (ii) an optional additive selected from the group consisting of nucleators, processing aids, lubricants, stabilizers, antioxidants, foaming aids, surfactants, flow aids, viscosity control agents, coloring agents, copper inhibitors, inorganic fillers, and combinations thereof, 


      (2) from 90 wt% to 60 wt% of an ethylene/α-olefin multi-block copolymer consisting of ethylene and C4-C8 α-olefin comonomer having a melting point from 115°C to 125°C and a density from 0.865 g/cc to 0.88 g/cc; 
     (B) 
     (C) 
     (a) a melt strength from 9 cN to 10 cN, 
     (b) a gel content of 0%,
     (c) a foam density from 0.230 g/cc to 0.290 g/cc, 
     (d) a melt index from 0.3 g/ 10 min to 0.4 g/10 min, 
     (e) a low shear viscosity (at 1 rad/second) from 38,000 Pa.s to 48,000 Pa.s, and 
     (f) a high shear viscosity (at 100 rad/second) from 3200 Pa.s to 3400 Pa.s.


4. Claim 6 is amended as follows:

     6. (currently amended) 
     A process comprising: 
    (A) forming a composition by melt blending a blend consisting of 

(1) from 10 wt% to 20 wt% (i) a peroxide-modified low density polyethylene homopolymer with a base low density polyethylene homopolymer having a melting point from 105°C to 110°Cmodified with from 0.02 wt% to 0.04 wt% peroxide, and (ii) an optional additive selected from the group consisting of nucleators, processing aids, lubricants, stabilizers, antioxidants, foaming aids, surfactants, flow aids, viscosity control agents, coloring agents, copper inhibitors, inorganic fillers, and combinations thereof, and 
(2) from 90 wt% to 80 wt% of an ethylene/α-olefin multi-block copolymer having a melting point from 115°C to 125°C and a density from 0.865 g/cc to 0.88 g/cc, 
     (B) contacting the composition with a blowing agent to form a foam composition; and 
     (C) forming foam beads comprising the foam composition, 
the foam beads having 
    (a) a melt strength from 14.0 cN to 21.0 cN, 
    (b) a gel content of 0%, 
    (c) a foam density from 0.190 g/cc to 0.230 g/cc, 
    (d) a melt index from 0.40 g/10 min to 0.45 g/10 min, 
    (e) a low shear viscosity (at 1 rad/second) from 31,000 Pa.s to 37,000 Pa.s, and 
     (f) a high shear viscosity (at 100 rad/second) from 2600 Pa.s to 3000 Pa.s. 

5. Claim 10 is amended as follows:
10.  (currently amended) A foam bead comprising: 
           a composition consisting of 
      (1) from 10 wt% to 40 wt% of and C4-C8 α-olefin comonomer having a melting point from 115°C to 125°C and a density from 0.865 g/cc to 0.88 g/cc, modified with from 0.10 wt% to 0.12 wt% peroxide, and (ii) optional additive selected from the group consisting of nucleators, processing aids, lubricants, stabilizers, antioxidants, foaming aids, surfactants, flow aids, viscosity control agents, coloring agents, copper inhibitors, inorganic fillers, and combinations thereof, 

and 
      (2) from 90 wt% to 60 wt% of an ethylene/α-olefin multi-block copolymer consisting of ethylene and C4-C8 α-olefin comonomer having a melting point from 115°C to 125°C and a density from 0.865 g/cc to 0.88 g/cc; 
the foam beads have 
     (a) a melt strength from 9 cN to 
     (b) a gel content of 0%; and 
     (c) from 0.230 g/cc to 0.290 g/cc, 
(d) a melt index from 0.3 g/ 10 min to 0.4 g/10 min, 
    (e) a low shear viscosity (at 1 rad/second) from 38,000 Pa.s to 48,000 Pa.s, and 
    (f) a high shear viscosity (at 100 rad/second) from 3200 Pa.s to 3400 Pa.s.

6. Claim 14 is amended as follows:

      14. (currently amended) A foam bead comprising: 
a composition consisting of 
(1) from 10 wt% to 20 wt% (i) a peroxide-modified low density polyethylene homopolymerwith a homopolymer having a melting point from 105°C to 110°C, 0.915 g/cc to 0.920 g/cc modified with from 
0.02 wt% to 0.04 wt% peroxide and (ii) optional additive selected from the group consisting of nucleators, processing aids, lubricants, stabilizers, antioxidants, foaming aids, surfactants, flow aids, viscosity control agents, coloring agents, copper inhibitors, inorganic fillers, and combinations thereof, 
(2) from 90 wt% to 80 wt% of 4-C8 α-olefin comonomer and having a melting point from 115°C to 125°C and a density from 0.865 g/cc to 0.88 g/cc; and 
the foam beads have 
(a) a melt strength from 14.0 cN to 21.0 cN, 
(b) a gel content of 0%, 

(d) a melt index from 0.40 g/10 min to 0.45 g/10 min, 
(e) a low shear viscosity (at 1 rad/second) from 31,000 Pa.s to 37,000 Pa.s, and 
(f) a high shear viscosity (at 100 rad/second) from 2600 Pa.s to 3000 Pa.s.

7. Claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 2 becomes claim 2, dependent on claim 1.
Claim 3 becomes claim 3, dependent on claim 1.
Claim 6 becomes claim 4.
Claim 10 becomes claim 5.
Claim 14 becomes claim 6.

Reasons for Allowance
8.   The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely, 
Prieto et al (JP 2013/064137, based on machine English translation), Harris et al (US 2006/0199914), Demirors et al (US 2016/0237222), for the following reasons.

9. Prieto et al discloses a process comprising ([0153]):
1) preparing a composition comprising an ethylene/α-olefin copolymer, wherein the  α-olefin  is  1-butene, 1-hexene or 1-octene ([0014]), having Tm of 110-130ºC ([0017],  [0014]) and density of 0.875-0.945 g/cc ([0032]), 

3) adding a foaming agent, such as carbon dioxide, nitrogen ([0112], [0113]);
4) preparing a foam in a form of spheres or beads ([0104]),
wherein the foam is having density of 0.15-0.5 g/cc ([0008]), and wherein the ethylene/α-olefin copolymer is an ethylene/α-olefin copolymer multi-block copolymer alone, or in admixture with a second polymer including polyolefins, such as ethylene copolymers and low density polyethylene ([0022], [0023], [0031], [0103], [0108], [0110], [0111], [0165]). However, Prieto et al does not teach the ethylene-alpha olefin multi-block copolymer used for the forming of the foam beads being peroxide-modified ethylene-alpha olefin multi-block copolymer, and does not recite the foam beads having the combination of properties as claimed in instant invention.

10. Harris et al discloses ethylene-alpha olefin multi-block copolymers having melting point of 110-130ºC and density 0.875-0.945 g/cc ([0055]) that are rheology- modified; specifically exemplified ethylene/alpha-olefin multi-block copolymer is modified by treatment with peroxide ([0357], Table, blend 6-10), is having improved melt strength and used for making foams ([0282]-[0285]), wherein the rheology-modified multi-block copolymers provide low density foams with higher tensile strength and compression set ([0285], [0288], [0357], [0358], claim 27). The modified ethylene-alpha olefin multi-block copolymers can be used in a blend with non-modified multi-block copolymers ([0289]).
However, Harris et al does not recite said peroxide-treated ethylene-alpha olefin multi-block copolymers being used in amount of 10-40%wt with non-modified ethylene-alpha 

11.  Demirors et al discloses ethylene-based resins having density of 0.870-0.945 g/cc and melt index of 0.1-25 g/10 min ([0010]), such as commercial products from Exxon Mobil ([0013]), modified with peroxide to increase melt strength of the resin (Abstract).
Thus, Demirors et al teaches that low density ethylene-based polymers modified with peroxide comprise increased melt strength. The peroxide is added to the polymer in amount of 10-1000 ppm (0.001- 0.1%wt) (Abstract). However, Demirors et al does not recite said peroxide-treated low density polyethylene being used in amount of 10-20%wt with non-modified ethylene-alpha olefin multi-block copolymers to produce the foam beads having a combination of properties as claimed in instant invention.

12. Therefore, the cited claimed are allowable over the cited prior art.
Further, in the present application Applicants have demonstrated the criticality in using the claimed compositions and following the claimed process steps to produce the foam beads having the claimed combination of properties (Table 3 of instant specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764